Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Isaev (US 9684843).
Regarding claim 1, Isaev teaches a method comprising using at least one hardware processor to: receive a plurality of image frames from a video of a document (302 in fig. 3: receive a video stream); 
for each of the plurality of image frames (col. 2 Lines:45-50:each frame of the stream may be analyzed to compare all identified text regions in each frame of the stream to identify the best match for a particular target data field in a physical document), perform text recognition on the image frame to obtain a text-recognition result for the image frame (401 in fig. 4: determine tax data of each text region using OCR), 
wherein the text-recognition result comprises a plurality of character-recognition results(col. 2 Lines:45-50:each frame of the stream may be analyzed to compare all identified text regions in each frame of the stream to identify the best match for a particular target data field in a physical document), 
wherein each character-recognition result represents a character in a text field in the document, and calculate a frame weight for the image frame (claim 5: comparing the total attribute weight for the each of the one or more text regions of the subsequent frame with a total attribute weight for the one of the one or more identified text regions of the selected frame); and 
combine the text-recognition results for at least a subset of the plurality of image frames by aligning the character-recognition results across the text-recognition results for the at least a subset of the plurality of image frames into an alignment with a plurality of positions (claim 5: total attribute weight for the each …), 
wherein each of the plurality of positions represents a position of a character in the text field in the document (claim 5: one or more text regions …), calculating a character weight for each character-recognition result in the text-recognition results for the at least a subset of the plurality of image frames (claim 5: wherein comparing the data of the one of the one or more identified text regions with the data of the one or more text regions of the subsequent frame), and, at each of the plurality of positions in the alignment, accumulating the character-recognition results that are at that position, across the text-recognition results for the at least a subset of the plurality of image frames, based on the character weights and the frame weights, to produce an accumulated text-recognition result that represents the text field in the document (claim 5: determining a total attribute weight for a set of attributes associated with the each of the one or more text regions of the subsequent frame; and comparing the total attribute weight for the each of the one or more text regions of the subsequent frame with a total attribute weight for the one of the one or more identified text regions of the selected frame. Claim 6 and 8).

Regarding claim 16, the claim is a corresponding system claim to claim 1, the discussions are respect to rejection of claim 1.

Claims 17 has been analyzed and rejected with regard to claim 1 and in accordance with Isaev’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (col. 15 lines 40-45).

Regarding claim 2, Isaev teaches the method of claim 1, wherein the at least a subset of the plurality of image frames consists of only a portion of the plurality of image frames (claim 7: comparing the data of the one or more identified text regions of the selected frame with data of one or more respective text regions of the subsequent frame).

Regarding claim 4, Isaev teaches the method of claim 1, wherein the at least a subset of the plurality of image frames comprises all of the plurality of image frames (col. 6, lines 45-55: the above process may be repeated for subsequently received frames in the video stream).

Regarding claim 9, Isaev teaches the method of claim 1, wherein accumulating the character-recognition results that are at each position comprises iterating through each of the character-recognition results at that position, wherein each iteration comprises combining a current character-recognition result with an accumulated character-recognition result (col. 7 lines 30-45: If the confidence level of the character recognition from the subsequent frame is higher than that of the previously selected frame, … This process may be repeated for each character in a text region to determine the text data that most accurately represents the data of the targeted data field).

Regarding claim 10, Isaev teaches the method of claim 1, wherein combining a current character-recognition result with an accumulated character-recognition result comprises: when neither the current character-recognition result nor the accumulated character-recognition result represents an empty character, combining the current character-recognition result with the accumulated character-recognition result, based on a weight calculated for the accumulated character-recognition result and the character weight for the current character-recognition result (502-504 in fig. 5),
when the current character-recognition result represents an empty character, combining the current character-recognition result with the accumulated character-recognition result, based on the weight calculated for the accumulated character-recognition result and a weight calculated for the text-recognition result that comprises the current character-recognition result; and, when the accumulated character-recognition result represents an empty character, combining the current character-recognition result with the accumulated character-recognition result, based on a sum of weights calculated for the text-recognition results that comprise all previously considered character-recognition results and the character weight for the current character-recognition result (502-504 in fig. 5, Isaev does not explicitly disclose the character is empty or not, however it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the same method to perform character recognition at the predictable result. 

Regarding claim 13, Isaev teaches the method of claim 1, further comprising deriving a character string based on the accumulated text-recognition result (502-506 in fig. 5).

Regarding claim 8, Isaev teaches the method of claim 1, wherein the frame weight for each image frame comprises a minimum estimation value across the character-recognition results in the text-recognition result for that image frame (claim 5 and 6).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaev as applied to claim 3 above, and further in view of Stratton (US 20080252936).

Regarding claim 14, Isaev does not teach the method of claim 13, further comprising using the character string in at least one query.
Stratton teaches the method of claim 13, further comprising using the character string in at least one query (p0026: retrieval when a text-based search is performed later, in addition to many other tasks that may commonly be performed with documents after they are scanned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isaev, and to include comprising using the character string in at least one query, in order to retrieve the document.

Regarding claim 15, Isaev in view of Stratton teaches the method of claim 14, wherein the document is an identity document, wherein the character string represents identity data, and wherein the method comprises using the character string in at least one query to verify or record the identity data (Stratton: p0026).
The rational applied to the rejection of claim 14 has been incorporated herein.

Regarding claim 3, Isaev teaches the method of claim 2, wherein the portion consists of no more than a top half of the plurality of image frames having highest frame weights (304-305 in fig. 3 and col.5 Lines: 50-60: additionally, each attribute may be assigned a weight that can indicate its relative importance in identifying a text region that may match the target data field.).

Claims 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaev as applied to claim 1/10 above, and further in view of Newman (US 20150123966).

Regarding claim 5, Lsaev does not teach the method of claim 1, wherein the frame weight for each image frame comprises an estimate of focus for that image frame.
Newman teaches the method of claim 1, wherein the frame weight for each image frame comprises an estimate of focus for that image frame (p0123: image quality in the estimated location of the anchor, and the focus may be adjusted to focus on the estimated location of the ancho.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isaev, and to include wherein the frame weight for each image frame comprises an estimate of focus for that image frame, in order to enable augmenting a picture displayed on the device's screen suggested by Newman (p0003).

Regarding claim 6, The method of claim 5, wherein the character weight for each character-recognition result comprises an estimate of focus for image data of the character represented by that character-recognition result (p0056: optical character recognition may be performed on digital image frame portions indicative of image information acquired from fillable field areas of the detected form.).
The rational applied to the rejection of claim 6 has been incorporated herein.

Regarding claim 11, claim 11 recites similar limitations as claim 5, therefore it is rejected for the same reason as claim 5.

 Allowable Subject Matter
8.	Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Isaev (US 9684843) teaches text recognition. However, the closest prior art of record, namely Isaev (US 9684843), does not disclose, teach or suggest, the claim limitation, as recited in dependent claims 7 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677